Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 54-65 are pending as of the response and amendments filed on 6/6/22. Claims 1-53 have been canceled; claims 54-63 are currently withdrawn from examination due to the restriction requirement. Claims 64-65 are currently under examination.
The 112(b) rejection of claim 64 for referring to one or R6 and R7 is withdrawn in consideration of the amendment to this claim.
Claim 65 was previously rejected under 35 USC 112(b) for lack of antecedent basis. In the responses filed on 2/16/22 & 6/6/22, Applicants have submitted the antecedent basis deficiency has been overcome by the amendments. 
Applicants’ argument is not found persuasive. Claim 64 excludes R5 from being H, and the compound recited in claim 65 below, has R2=n-propyl substituted with -NHR5, wherein R5=H:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Claim 65 depends directly from claim 64, thus the compound still lacks antecedent basis. The 112(b) rejection over claim 65 is maintained and will be reiterated.


The rejection of claim 64 under 35 USC 102(a)(1) as being anticipated by Cheng, US 20030207915 is withdrawn in view of the amendments.
Claim 64 was previously rejected under 35 USC 102(a)(1) as being anticipated by RU 2387640 C1. This rejection is withdrawn in view of the amendments. Nonetheless, Applicants’ arguments in response to this rejection will be addressed inasmuch as they may apply to a new 103 rejection.
Applicants have argued RU 2387640 doesn’t provide a disclosure of the compound of the invention being used as an active therapeutic agent in pharmaceutical compositions. 
In response, the examiner notes that RU 2387640 teaches 1-[aminoalkyl]indolines can be of interest as radioprotectants, and explicitly discloses a compound included within claim 64. The examiner submits that RU 2387640 teaches the compound can be of interest as a radioprotectant with relatively low toxicity (see para [3]). Amended claim 64 recites the compound as an active therapeutic agent, and therapeutics are well-known in the art to include radioprotectants; see Negrete et. al., US 20110268653 (see para [0064]). As such, amended claim 64 doesn’t appear to be non-obvious over RU 2387640. In view of the amended claim, a new 103 rejection is made, discussed in the action below.
Claim 65 was previously rejected under 103 as being unpatentable over RU 2387640 in view of McBride, US 20100292193, and Elder. While this rejection is withdrawn in view of the amendments, Applicants’ reasons for traversal are summarized and addressed below inasmuch as they may be relevant to the new 103 rejection.
Applicants have argued the examiner has referred to the disclosure in RU ‘640 where it is briefly mentioned that indoline compounds may be used as radioprotectants, and it is important to note that radioprotectants are compounds used to prevent/protect non-tumor cells from the harmful effects of radiation, as such radioprotector compounds cannot be considered to be therapeutically active compounds. Applicants have argued McBride teaches compounds having utility as radioprotectant and Elder teaches salt formation as a useful approach to optimize the physicochemical, processing, biopharmaceutical, or therapeutic properties of a compound, but none of the prior art references discloses or even suggests the surprising utility found by the inventors of the present application. Applicants have submitted as shown in the disclosure of the application, the inventors have shown the compounds in a pharmaceutical composition are useful in the reduction of at least one condition selected from oxidative stress, release of NO, and release of proinflammatory cytokines. Applicants have stated diseases and disorders associated with such conditions include neurodegenerative diseases, inflammatory diseases, ischemic stroke, multiple sclerosis, mild cognitive impairment, ulcerative colitis, among others, and therefore it was not obvious from the disclosure of RU ‘640 in combination with McBride and Elder to reach the claimed pharmaceutical composition comprising the therapeutically active agents.

Applicants’ arguments have been fully considered but they are not found fully persuasive. Contrary to Applicants’ argument, radioprotectants are therapeutic agents (see Negrete, para [0064]). Additionally, Applicants’ specification doesn’t define “active therapeutic agent”, therefore, the term is given the meaning taught in the prior art, e.g., Negrete. Regarding Applicants’ discussion about the surprising utility found by the inventors for the compounds of the instant claims, it is noted that the features upon which applicant relies (i.e., useful in the reduction of at least one condition selected from oxidative stress, release of NO, and release of proinflammatory cytokines) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the examiner maintains the examined claims are drawn to a product, not a method. Although the previous 103 rejection over claim 65 is withdrawn in view of the amendments, a new 103 rejection is made based on the amended claims, discussed below.
Claims 64-65 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites the limitation of the pharmaceutical composition of claim 64 wherein said compound is selected from a group of compounds, including the one shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  There is insufficient antecedent basis for this limitation in the claim however, because claim 64 recites R2 as a C2-8 alkyl group substituted with –NHR5, wherein R5 is different from H. Claim 64 excludes compounds having an –NH2 substituent on R2, therefore the above shown compound is not included in claim 64. The claim is indefinite as it recites a compound in the composition that is excluded from the independent claim, therefore the metes and bounds of the claim aren’t clear. 
To provide compact prosecution and to search for prior art, claim 65 was examined as if the above shown compound was not excluded from claim 64, i.e., R5 includes H. To overcome this rejection, it is suggested the above shown compound be deleted from the claim, or that R5 be amended to include H.

New Rejections-Necessitated by Claim Amendments
Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2387640 C1 (publ. 4/27/2010, of previous record), in view of Negrete et. al., US 20110268653 A1 (publ. 11/3/2011).
The claim is drawn to a pharmaceutical composition comprising a compound of formula (II), said compound being the active therapeutic agent.
RU ‘640 discloses the synthesis of 1-(aminoalkyl)indolines, and that these compounds are of interest as radioprotectants (see Title & Abstract; p. 2 of 5, para [3]). RU ‘640 discloses the synthesis of the compound shown below (p. 3 of 5, para [17-18]; pp. 3-4 of 5, para [29-31]): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Compound 3 as disclosed by RU ‘640 is included within formula (II) of the instant claim defined as follows: R2=n-propyl substituted by –NHR5, wherein R5 is H. As noted in the rejection under 35 USC 112(b), although R5 as recited in claim 64 excludes H, claim 65, which depends from claim 64, includes a compound having R5=H, therefore this claim was examined as R5 including H, to provide compact prosecution. 
Although RU ‘640 doesn’t explicitly teach the compound shown above as an active therapeutic agent, RU ‘640 does teach the compound is of interest as a radioprotectant. 
Negrete teaches therapeutic active agents to include radioprotectant compounds (para [0064]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claim to have arrived at a pharmaceutical composition comprising the compound taught by RU ‘640 as an active therapeutic, because RU ‘640 teaches the compound is of interest as a radioprotectant, while Negrete teaches radioprotectant compounds to be included as therapeutic agents. Therefore, one of ordinary skill in the art would have arrived at the instantly claimed composition comprising the radioprotectant compound taught by RU ‘640 as an active therapeutic agent, and have had a reasonable expectation of success, in consideration of Negrete.


Claim(s) 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2387640 C1, in view of Negrete et. al., US 20110268653 A1 as applied to claim 64 above, and further in view of McBride et. al., US 20100292193 A1 (publ. 11/18/2010, of previous record), and Elder et. al., J. Pharmacy & Pharmacology, vol. 61, pp. 269-278, publ. 2009, of previous record.
Claim 65 is drawn to a pharmaceutical composition comprising a compound shown below, as an active therapeutic agent: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. 

RU ‘640 discloses 1-(3-aminopropyl)indoline of formula (II), shown below (compound 3), and further discloses the compound to have utility as a radioprotectant: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, while Negrete teaches therapeutic active agents to include radioprotectant compounds (para [0064]). 
Neither RU ‘640 nor Negrete  teach or suggest the compound as the tosylate, or toluenesulfonic acid salt. 
McBride teaches compounds having utility as radioprotective agents (Title & Abstract; para [0003]). McBride further teaches the radioprotective agents can be in the form of a pharmaceutically acceptable salt which is physiologically tolerable in the target subject (para [0013], [0030]). Toluenesulfonic acid is included as a pharmaceutically acceptable salt (para [0033], [0081]). Pharmaceutical compositions comprising the radioprotective agent and a carrier are also taught, for inhibiting cell or tissue damage from radiation (para [0020]). 
McBride doesn’t exemplify the tosylate salt. 
Elder teaches salt formation as a useful approach for optimizing the physicochemical, processing, biopharmaceutical, or therapeutic properties of a compound (p. 271, left col., 3rd para). Elder further teaches another study demonstrated strong acid salts, such as sulfonic acid salts have higher aqueous solubilities compared to the HCl salt as well as additional advantages (p. 271, right col., full para before end of page). Sulfonic acid salts include the tosylate salt (p. 275, Table 1). Elder further teaches sulfonic acids salts to have a range of useful properties, e.g., improving solubility and crystallization (p. 277, Conclusion para). 
It would have been prima facie obvious before the filing date of the instant claims to have arrived at a pharmaceutical composition comprising the below shown compound, as an active therapeutic agent and as the toluenesulfonic acid salt, in view of the combined teachings of RU ‘640, Negrete, McBride and Elder: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. RU ‘640 discloses 1-(3-aminopropyl)indoline of formula (II) of the instant claims as a radioprotectant, and Negrete teaches radioprotectants as active therapeutic agents. While RU ‘640 doesn’t teach a pharmaceutical salt of this compound, McBride teaches radioprotective compounds in the form of pharmaceutically acceptable salts and in pharmaceutical compositions with an acceptable carrier, while Elder teaches pharmaceutical salts as a useful approach for optimizing the physicochemical, processing, biopharmaceutical, or therapeutic properties of a compound. Elder further teaches sulfonic acids, including the tosylate salt, to have a range of useful properties, such as improving solubility and crystallization, of compounds. Thus, one of ordinary skill in the art would have found it prima facie obvious to have arrived at a pharmaceutical composition comprising 1-(3-aminopropyl)indoline as a tosylate salt as claimed, because RU ‘640 teaches 1-(3-aminopropyl)indoline as a radioprotectant, while McBride teaches radioprotectants to be provided as pharmaceutically acceptable salts, including the tosylate salt, and Elder teaches such sulfonate salts to have numerous useful properties. One of ordinary skill in the art would have been motivated to have prepared 1-(3-aminopropyl)indoline as the tosylate salt, since tosylate salts are taught to be useful for improving properties of compounds, such as solubility and crystallinity; one of ordinary skill in the art would have thus had a reasonable expectation that the tosylate salt of 1-(3-aminopropyl)indoline would have possessed properties of high aqueous solubility and good crystallinity, as Elder teaches sulfonate salts, including the tosylate salt, to possess these characteristics. 

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 64-65 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627